Citation Nr: 1139886	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-12 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for hepatitis C.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to January 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2008 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 


REMAND

The Veteran was scheduled to testify before a Member of the Board in a hearing at the RO ("Travel Board" hearing) in September 2009.  The Veteran failed to report to his hearing, and in July 2011 filed a motion to have his hearing before the Board be rescheduled.  Good cause having been shown, the motion was granted by the undersigned Veterans Law Judge in September 2011. 

Accordingly, the case is REMANDED to the RO via the Appeals Management Center in Washington, D.C., for the following action:

The RO should schedule the Veteran for the desired Travel Board hearing in accordance with the docket number of his appeal. 

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


